Case 1:18-cV-06664-R.]S Document 29 Filed 10/02/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MlCHAEL UNDERWOOD,
cO/'l/l¥

Plaintiff,

_V_ No_ 18-cv-6664 (RJS)

rAFsC HoUSING DEVELOPMENT _ORDER

FUND CORPORATION, et al.,

Defendants.

 

 

RICHARD J. SULLIVAN, District Judge:

The Court is in receipt of a letter, dated September 28, 2018, from Defendant City of New
York requesting that the Cour't hold a pre-motion conference regarding the City’s contemplated
motion to dismiss (Doc. No. 28.) lT IS HEREBY ORDERED that, pursuant to the Court’s
Individual Rule 2.A, Plaintiff shall submit a response to the City’s letter, not to exceed three pages,
no later than October 3, 2018.

IT IS FURTHER ORDERED that the initial conference in this case, which is currently
scheduled for October 26, 2018 and which Will also function as a pre-motion conference regarding
Defendant New York State Homeless Housing and Assistance Corporation’s contemplated motion
to dismiss (see Doc. No. 16), Shall also function as a pre-motion conference regarding the City’s
Contemplated motion. IT IS FURTHER ORDERED that, because all parties have consented to an
adjournment of the conference, the initial and pre-motion conference is adjourned from OCtober
26, 2018 to Friday, November 16, 2018 at 10:00 a.m. in Courtroom 905 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

Case 1:18-cV-06664-R.]S Document 29 Filed 10/02/18 Page 2 of 2

The Clerk of Court is respectfully directed to terminate the motion pending at docket

number 28.
SO ORDERED.
Dated: October l, 2018 i _ 7 v 4
New York, New York v l " ' f
.\‘L-- *- ,.W¢r' UL,.. \

 

RICHA}€D J. sULLI\/AN
UNITED srA'rEs DISTR[CT JUDGE

